Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not teach or suggest a method, comprising:
receiving a plurality of photon pairs, each photon pair being in a Bell state and including a first photon and a second photon that is distinct and separate from the first photon; and
obtaining a plurality of photons comprising at least six photons in a Greenberger-Horn-Zeilinger (GHZ) state by:
providing photons of the plurality of photon pairs to a plurality of beam splitters, including:
providing a first photon of a first photon pair as a first input to a first beam splitter and a first photon of a second photon pair as a second input to the first beam splitter, 
wherein the first beam splitter is coupled with a first output channel of the first beam splitter and a second output channel of the first beam splitter; and
providing a first photon of a third photon pair as a first input to a second beam splitter and a first photon of a fourth photon pair as a second input to the second beam
splitter that is distinct from the first beam splitter, wherein the second beam splitter is coupled with a first output channel of the second beam splitter and a second output channel of the second beam splitter; and
providing a photon output from the first beam splitter in the second output channel of the first beam splitter as a first input to a first fusion gate and a photon output from the second beam splitter in the first output channel of the second beam splitter as a second input to the first fusion gate.
Regarding Claim 24, the prior art does not teach or suggest A method, comprising:
receiving a plurality of qubit pairs, each qubit pair being in a Bell state and including a first qubit and a second qubit that is distinct and separate from the first qubit; and
obtaining a plurality of qubits comprising at least six qubits in a Greenberger-Horn-Zeilinger (GHZ) state by:
providing qubits of the plurality of qubit pairs to a plurality of beam splitters, including:
providing a first mode of a first qubit pair as a first input to a first beam splitter and a first mode of a second qubit pair as a second input to the first beam splitter,
wherein the first beam splitter is coupled with a first output channel of the first beam splitter and a second output channel of the first beam splitter; and
providing a first mode of a third qubit pair as a first input to a second beam splitter and a first mode of a fourth qubit pair as a second input to the second beam splitter that is distinct from the first beam splitter, wherein the second beam splitter is coupled with a first output channel of the second beam splitter and a second output channel of the second beam splitter; and
providing a mode output from the first beam splitter in the second output channel of the first beam splitter as a first input to a first detector and a mode output from the second beam splitter in the first output channel of the second beam splitter as a second input to the first detector.
Regarding Claim 40, the prior art does not teach or suggest A method, comprising:
receiving, by a set of 16 qubit inputs, four qubit pairs, each qubit pair being in a Bell state and each Bell state including respective four of the 16 qubit inputs;
coupling four modes, one from each of the four pairs of Bell states;
detecting at least two photons in no less than two of the four coupled modes; and
outputting, on a subset of 12 of 16 waveguides, a plurality of qubits comprising at least six qubits in a Greenberger-Horn-Zeilinger (GHZ) state.
United States Patent Application Publication 2018/0114138 A1 to Monroe et al. discloses a system/method for generating qubits in a GHZ state, but does not disclose the above.
United States Patent 7,667,995 B1 to Leuenberger et al. discloses generally the GHZ state, but does not disclose the above.
United States Patent Application Publication 2005/0133780 A1 to Azuma discloses a system/method for generating qubits in a GHZ state, but does not disclose the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        03/16/2022